DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claims 1 and 3, the withdrawal of claims 8-10, and the addition of claims 11-12, as filed on August 24, 2022, are acknowledged. 
Applicant’s arguments, see Remarks filed on August 24, 2022, with respect to rejections based on Komiyama reference have been fully considered and are persuasive.  Therefore, the previous rejections as set forth in the Office Action mailed on July 6, 2022, have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrase “a uniform solution” contains a relative term “uniform”, which renders the claim indefinite.  The term “uniform” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination, the examiner interprets the limitation as “a solution”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US20160039851).
	Regarding claim 1, Muller discloses a composition comprising a solvent (paragraph 0405) and a compound containing in the molecule thereof at least a pair of two hydroxy groups adjacent to each other (1,2-propanediol, paragraph 0397).  It is noted that claim 1 is drawn to a composition claim and the recitation of " for forming a protective film against a wet etching liquid for semiconductor" is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 2, Muller discloses wherein the two hydroxy groups adjacent to each other constitute a 1,2-ethanediol structure (ethylene glycol or 1,2-propanediol, paragraph 0397).
Regarding claims 3 and 4, Muller discloses wherein the compound has a partial structure represented by the formula (1) recited in the instant claim wherein, in formula (1), each of R1, R2, and R3 represents a hydrogen atom, and Z1 represent a monovalent organic group (1,2-propanediol, paragraph 0397).
Regarding claim 5, Muller discloses a crosslinking catalyst (paragraph 0415).
Regarding claim 11, Muller discloses wherein the solvent is an organic solvent (paragraph 0405).
Regarding claim 12, Muller discloses wherein the composition is in a solution state (paragraph 0405).
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiyama et al. (US20170166575).
	Regarding claim 1, Komiyama discloses a composition comprising a solvent (paragraph 0073) and a compound containing in the molecule thereof at least a pair of two hydroxy groups adjacent to each other (3-mercapto-1,2-propanediol, paragraphs 0100 and 0101).  It is noted that claim 1 is drawn to a composition claim and the recitation of " for forming a protective film against a wet etching liquid for semiconductor" is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 2, Komiyama discloses wherein the two hydroxy groups adjacent to each other constitute a 1,2-ethanediol structure (3-mercapto-1,2-propanediol, paragraph 0101).
Regarding claims 3 and 4, Komiyama discloses wherein the compound has a partial structure represented by the formula (1) recited in the instant claim wherein, in formula (1), each of R1, R2, and R3 represents a hydrogen atom, and Z1 represent a monovalent organic group (3-mercapto-1,2-propanediol, paragraph 0101).
Regarding claim 5, Komiyama discloses a crosslinking catalyst (paragraph 0096).
Regarding claim 6, Komiyama discloses a crosslinking agent (paragraph 0096).
Regarding claim 7, Komiyama discloses a surfactant (paragraph 0100).
Regarding claim 11, Komiyama discloses wherein the solvent is an organic solvent (paragraph 0073).
Regarding claim 12, Komiyama discloses wherein the composition is in a solution state (paragraph 0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713